Defendant together with Stanley J. Fink and Gus Hinos were charged by information with the crime of robbery. The charge against Hinos was dismissed. Fink pleaded guilty, while the defendant pleaded not guilty, relying upon an alibi.
After trial he was convicted and sentenced to imprisonment. This is an appeal from that judgment and from orders denying defendant's motions for a new trial and in arrest of judgment.
The evidence amply supports the verdict. During the trial, however, the prosecution called a witness to the stand for the purpose of impeaching Stanley J. Fink, a witness for the defendant; and as the proper foundation for the question, as provided in section 2052 of the Code of Civil Procedure, had not been laid, the defendant asserts that the judgment of conviction should be reversed. This might or might not be true if the defendant had interposed a seasonable or any objection to the question; but while he stated that he objected to the question, he did not give or attempt to give the grounds of his objection, nor did he move to strike out the answer to the question. A general objection to the admissibility of evidence is insufficient. (People v. Nelson, 85 Cal. 421, [24 P. 1006].) A party objecting to evidence must specify the grounds of his objection, and if he does not, there is no error in overruling it. (People v. Chee Kee, 61 Cal. 404.)
Appellant makes no other point warranting special mention. The judgment and order are affirmed. *Page 71